Citation Nr: 1647531	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected ischemic heart disease (IHD).

3.  Entitlement to service connection for a stroke.


REPRESENTATION

Represented by:  Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1965 to November 1968, including in the Republic of Vietnam from September 1966 to September 1967.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

During the course of this appeal, the Veteran requested a hearing before the Board.  VA acknowledged this hearing request and informed the Veteran when the hearing was scheduled to occur, but prior to that date, the Veteran submitted a letter indicating he would not attend.  As he did not request a postponement thereof, the Board deems his hearing request withdrawn. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claims of entitlement to service connection for BPH and ED, the latter including as secondary to service-connected IHD, are addressed in the REMAND portion of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In a February 2014 Notice of Disagreement, the Veteran is raising a claim for service connection for prostate cancer.  The Board refers this claim to the RO for appropriate action.


FINDING OF FACT

A stroke did not manifest during, and is not otherwise related to, the Veteran's service.


CONCLUSION OF LAW

A stroke was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA failed to satisfy its duty to notify or there are outstanding records that need to be secured in support of the claim being decided.  He also does not assert that he should be afforded a VA examination in support of this claim.  In any event, given the facts discussed below (absence of in-service event, injury or disease), an examination is not mandated.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (examination and medical nexus opinion required in response to service connection claim when there is evidence of current disability or persistent or recurrent symptoms of a disability, evidence establishing in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, and indication the current disability may be related to in-service event, injury, or disease; but insufficient evidence to decide claim).  No further notification or assistance is thus necessary.  

Analysis

The Veteran seeks a grant of service connection for a stroke on a direct basis, as related to his active service.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service).  

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson not competent to offer opinion regarding medical question when question may not be resolved through lay observation). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In this case, the preponderance of the evidence is against the claim.  

In his claim for VA compensation received in May 2013, the Veteran indicated that he had had a stroke on April 8, 2013.  He seeks service connection for the stoke, but has not expressed why he believes it is related to his service in the U.S. Army.  

Private and VA treatment records dated since 2013 establish the current disability element of this claim.  They confirm that the Veteran had a stroke in April 2013, as alleged, and currently experiences residuals thereof, including memory loss and mood changes.  Unfortunately, this and all remaining documents of record fail to satisfy the remaining elements of a service connection claim.  

According to the Veteran's service treatment records, during service, the Veteran did not have a stroke.  In addition, he did not report or receive treatment for any problems typically associated with a stroke, such as dizziness and lightheadedness, symptoms he reported prior to his April 2013 stroke.  There is thus no in-service event to which a medical professional could link the stroke, were one to offer an opinion on etiology.

Indeed, available treatment records show that, for decades after discharge from service, the Veteran did not have a stroke or report symptoms typically associated with a stroke.  And, after he suffered the stroke, no treatment provider, private or VA, linked the stroke to his service.   

The Veteran's assertions thus represent the only evidence of record relating his stroke to his service and providing the necessary nexus in this case.  The Veteran is competent to report when, during and after service, he experienced dizziness and lightheadedness as these types of experiences are capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to attribute these symptoms to a particular disability, including a stroke.  Jandreau, 492 F.3d at 1377.  As such, his assertions in this regard may not be considered competent evidence of a nexus. 

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the Board cannot discern why the Veteran thinks his stroke is related to service, other than through his own unsupported lay statements.  There does not appear to be any evidence in the record establishing that the claimed condition occurred in service, nor any indication that the claimed disability may be associated with the Veteran's service or with another service-connected disability.  Accordingly, the Board finds that ordering a VA medical examination is not warranted under the duty to assist.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's stroke had its onset during service or is otherwise related to service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

In the absence of competent evidence linking the Veteran's stroke to his active service, the Board concludes that a stroke was not incurred in or aggravated by service.  As the evidence in this case is not in relative equipoise, the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is not applicable.   
ORDER

Service connection for a stroke is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for BPH and ED, the latter including as secondary to service-connected IHD, but additional development is necessary before the Board proceeds.  

During the course of this appeal, the RO assisted the Veteran by affording him a VA reproductive system examination in support of these claims.  The report of this examination is inadequate to decide these claims.  First, the Veteran alleges that he developed ED secondary to his service-connected IHD.  In September 2013, the examiner found the ED "multi-factorial, does not appear to be due to IHD per se." The examiner also noted, however, that the Veteran was receiving urology treatment, the records of which were not in the file and would prove helpful.  She indicated the Veteran planned to submit such records to the RO, but in the meantime, based on the records that were available, concluded that the ED was less likely than not related to service.  

Since then, the Veteran has submitted records for review, but they do not appear to be those the VA examiner referenced and, although they note BPH, rather than IHD, as the cause of the ED, they are silent on the matter of whether the IHD still plays a role in the ED, including by aggravating it.   

Second, in a Notice of Disagreement submitted in February 2014, it appears that the Veteran is claiming his BPH is associated with prostate cancer, a disease with which he was allegedly diagnosed that is service connectable presumptively based on his herbicide exposure in Vietnam.   The RO has not yet considered a claim for service connection for prostate cancer, a claim, which given the Veteran's assertion here, is inextricably intertwined with the claim for service connection for BPH.

Accordingly, these claims are REMANDED for the following action:

1.  Request the Veteran to identify all providers who have treated him for urological complaints during the course of this appeal and the dates of treatment.  

2.  After securing any necessary authorization, obtain and associate with the claims file records of all identified treatment.  

3.  Once all records are part of the electronic files, return this case to the VA examiner who evaluated the Veteran's ED in September 2013 for an addendum opinion.  Request the examiner to:

a.  Review all of the evidence in the electronic files, including that which the Veteran submitted in September 2013, after his VA examination, and any treatment records submitted in response to this remand.  

b.  Indicate whether the Veteran has, or had during the course of this appeal, prostate cancer.

c.  If so, offer an opinion as to whether his BPH represents a residual thereof.

d.  Offer an opinion as to whether the Veteran's ED is proximately due to or the result of his IHD.  

e.  If the ED is not due to the IHD, offer an opinion as to whether and to what extent the Veteran's ED is aggravated by his IHD. 

f.  Provide rationale for each opinion.  

4.  Ensure the opinion complies with the instructions noted above and, if it does not, return it to the examiner for correction.

5.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


